DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner has required submission, from individuals identified under 1.56(c), of information that was considered necessary to properly examine the application.
Examiner is inviting the individuals identified under 1.56(c) and the Assignee to also respond to the following request:
During the search, the Examiner identified prior art, US 2014/0352868 A1 that annotates an inventor, Wilfrid Ehmer, also listed with the current application. Because no IDS has been received to date, the Examiner is requesting information on any prior art which (A) the Applicant has used in deriving the invention, and/or (B) prior art related to the Applicant’s invention. 

Please revisit MPEP 704.11, 704.12 and 37 CFR 1.105 regarding Requirements for Information and proper responses thereto.

Election/Restrictions
Claims 3-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 05/222017. It is noted, however, that applicant has not filed a certified copy of the DE102017111066.6 application as required by 37 CFR 1.55.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 17, 21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines three and eighteen both state “a conveyor.” It’s unclear if the second instance of conveyor is the same or different from the first instance.
Claim 2 is also rejected as it is dependent from Claim 1.

Claims 29-30 are also rejected as they are dependent from Claim 28.

Claim 21 is rejected since the limitation is not clear as to what is being “released.”
Claims 22-30 are also rejected as they are dependent from Claim 21.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors especially the excessive use of “and/or” that make the claims unclear. In Claim 19, due to the use of “and/or” on two occasions, it is unclear as to what is the functionality of the sensor.  Examiner requests that the applicant address this instance and others so as to add clarity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. US 2011/0040403A1 (Langanki), Shi et al. US 2012/0167526A1 (Shi), and further in view of Grimm US 2014/0298100A1 (Grimm).

Regarding Claim 1:
Langanki discloses, A container handling arrangement comprising: 

a container filling arrangement being configured to fill containers (Abstract, FIG. 2, #114, #130); 

a first transport arrangement comprising a conveyor (FIG. 2, #103, para [0042]) or star wheel and being configured and disposed to move empty containers to said container filling arrangement; 

said container filling arrangement comprising a rotor configured to rotate about a vertical axis (FIG. 2, #105’, para [0043]): 

said rotor comprising a plurality of container holding devices disposed about the perimeter of said rotor (FIG. 2. Para [0043]); 

each of said container holding devices being configured to support and hold a container (FIG. 2, para [0044]): 

said container filling arrangement comprising a plurality of container filling devices (FIG. 2, para [0043]); 

each of said container filling devices being configured to fill an empty container with a liquid product (FIG. 2, para [0023]); 

each of said container filling devices comprising a valve arrangement (FIG. 2, para [0043]) being configured to be opened to dispense a predetermined volume of liquid product into an empty container, and to be closed upon the predetermined volume of liquid product being dispensed, while said rotor is continuously or stepwise in rotation (FIG. 2, para [0043]); 

a second transport arrangement (FIG. 2, #104) comprising a conveyor or star wheel and being configured and disposed to move filled containers out of said container filling arrangement (FIG. 2, para [0042 , 0046 – after filling, describes moving out of filling station to closing station); 

a container closing arrangement being configured to close filled containers with a closure comprising a lid, cap, crown cap, or screw cap (FIG. 2, #106, para [0046]); 

said second transport arrangement (FIG. 2, #106) being configured and disposed to move filled containers to said container closing arrangement (para [0046]): 

said container closing arrangement comprising a rotor configured to rotate about a vertical axis (FIG. 2, #106 – has a rotor at center point); 

said rotor of said container closing arrangement comprising a plurality of container holding devices disposed about the perimeter of said rotor (FIG. 2, para [0046] – illustrates multiple holding devices about the starwheel); 

each of said container holding devices of said container closing arrangement being configured to support and hold a container (para [0046] – connected to third conveyor holding the container); 

a central control arrangement (FIG. 2, #112) being operatively connected to each of said container filling arrangement and/or said container closing arrangement (para [0049])

said central control arrangement being configured to control and monitor the filling and closing of containers by said container filling arrangement and said container closing arrangement (FIG. 2, #112, para [0125]); and

Langanki discloses, said container closing arrangement (para [0049]) 
	Langanki does not disclose, comprising a plurality of container closing devices comprising a movable tooling arrangement being configured to be moved to apply and secure a closure to a filled container by a pressing movement.

	Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Shi before the effective filling date of the claimed invention to modify the closing arrangement (para [0049]), as disclosed by Langanki, to include a capping apparatus (FIG. 1, para [0015]) of the closing devices (para [0015]) as taught by Shi.  Since Shi teaches these structures that are known and beneficial, thereby providing the motivation to utilize the capping apparatus ([0016]), capping apparatus III ([0024]) and cap (94) so as to improve the effectiveness of the closing arrangement (Langanki, [0049]).

Langanki discloses, said container filling arrangement (114) comprising a plurality of receiving devices (para [0125]) disposed at said container filling devices
	Langanki does not disclose, configured to receive operating characteristics comprising at least one of an oscillation frequency and an acoustic signal.
	However, Grimm teaches, configured to receive operating characteristics comprising at least one of an oscillation frequency (Abstract, para [0030]) and an acoustic signal (para [0052]).
	Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Grimm before the effective filling date of the claimed invention to modify the receiving devices (para [0125]) as disclosed by Langanki, to include receiving the characteristic values (para [0030]) and signals on a cyclic basis (para [0052]) as taught by Grimm.  Since Grimm teaches these values that is known in the art and beneficial, thereby providing the motivation to utilize the characteristic values (para [0030]) and signals on a cyclic basis (para [0052]) so as to provide the operating characteristics, such as frequency and acoustic signal, thereby increasing the information and therefore the effectiveness of the transmittal the information as pertaining to the operating characteristics.

Regarding Claim 2:
As combined, Langanki/Shi/Grimm teaches as previously claimed.  As combined, Langanki/Shi/Grimm further discloses, 
A method of operating a container handling arrangement (Langanki, Claim 39) according to claim 1, said method comprising the steps of: 

moving, using said first transport arrangement(Langanki, 103), empty containers to said container filling arrangement (Langanki, [0042]); 

rotating said rotor (Langanki, 105’) of said container filling arrangement about its vertical axis (Langanki, FIG. 2, [0043]); 

supporting and holding containers with said plurality of container holding devices disposed about the perimeter of said rotor of said container filling arrangement (Langanki, FIG. 2, [0044]); 

filling the empty containers with a liquid product (Langanki, FIG. 2, [0023]) using each of said container filling devices by opening said valve arrangement (Langanki, [0043]) to dispense a predetermined volume of liquid product into each of the empty containers, and then closing said valve arrangement upon the predetermined volume of liquid product being dispensed (Langanski, 0043-44]), while said rotor is in rotation ([0043]); 

moving, using said second transport arrangement (Langanki, 104), filled containers out of said container filling arrangement and to said container closing arrangement (Langanki, [0046]); 

rotating said rotor of said container closing arrangement about its vertical axis (Langanki, FIG.2, 106); 

supporting and holding containers with said plurality of container holding devices disposed about the perimeter of said rotor of said container closing arrangement (Langanki, [0044]): 

closing the filled containers with a closure (Shi, 94) using each of said container closing devices by moving said movable tooling arrangement (Shi, III) and applying and securing a closure to said filled container (Shi, Abstract); and 

controlling and monitoring, using said central control arrangement, said container filling arrangement (Langanki, [0049]) and/or said container closing arrangement, and comparing, using said control arrangement (Langanki, 112), received operating characteristics, which operating characteristics comprise at least one of an oscillation frequency (Grimm, [0030]) and an acoustic signal from the operation of said container filling devices (Grimm, [0052]) and/or 
said container closing devices and/or from the operation of a portion of said container filling devices and/or said container closing devices, with desired operating characteristics to determine the operating states of said container filling arrangement and/or said container closing arrangement.


Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. US 2011/0040403A1 (Langanki), and further in view of Grimm US 2014/0298100A1 (Grimm).


Regarding Claim 16:
Langanki, discloses, A container handling arrangement comprising: 



a plurality of treatment stations (FIG. 2, #101, para [0042]), each comprising an operating component configured to act directly or indirectly upon a container or part thereof ([0042]): 
said transport element being configured to: 
move containers (FIG. 2, #130) or parts thereof, during treatment at said treatment stations, on a transport path between a container inlet and a container outlet (FIG. 2, #s 103-104 illustrate inlet & outlet, [0042]); 
holding each of the containers or parts thereof at a corresponding container treatment station (para [0043]): 
providing movement using said transport element, of the containers or parts thereof from said container inlet to said container outlet along said transport path (FIG. 2, #131); 
wherein said treatment stations (101) and/or said operating component thereof being configured and disposed to act on the containers or parts thereof upon movement of the containers or parts thereof along said transport path or a section of said transport path to thereby modify and/or produce the containers or parts thereof (FIG. 2, para [0044]); 

Langanki discloses, treatment stations (101)
However, Langanki does not disclose, at least one sensor being disposed adjacent and being configured to detect an oscillation frequency and/or an acoustic signal produced by the treatment or production process at a respective one of said treatment stations to thereby detect a pattern; and an evaluation arrangement being configured and disposed to evaluate and compare a measurement signal provided by said at least one sensor or a signal derived therefrom with a reference signal thus resulting in the movement of containers.

Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Grimm before the effective filling date of the claimed invention to modify the receiving devices (para [0125]) as disclosed by Langanki, to include a sensor (42a) and an evaluation arrangement (Claim 16) so as to detect a pattern (para [0022]) as taught by Grimm.  Since Grim teaches these limitations that is known in the art and beneficial, thereby providing the motivation to utilize a sensor (42a) and an evaluation arrangement (Claim 16) so as to detect a pattern (para [0022]) pertaining to the transport speeds, thereby increasing the operational information that enables a higher degree of efficiency ([0061]).

Regarding Claim 17:
	As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein: 

said at least one sensor (Grimm, #42a) is disposed at a corresponding treatment station (Grimm, FIG. 2, #4), and said at least one sensor is movable (Grimm, FIG. 1, #65a, para [0080]) by said transport element (Langanki, 107), which comprises a rotor (Grimm, FIG. 1, #65 – drives have rotors); and/or 





Regarding Claim 18:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein: 
each of said treatment stations comprises two or more sensors, which are assigned to different regions of each of said treatment stations (Grimm, FIG. 2 – illustrates two or more sensors in different regions); and/or 

said container handling arrangement comprises a digital or a physical filter configured to filter out interfering fundamental components of said container handling arrangement and/or interfering background sounds.

Regarding Claim 19:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein: 
said sensor comprises a surface-borne sound sensor (Grimm, [0092]) or a microphone; and/or 

said evaluation arrangement is configured to: 
initially base said reference signal on several measurement signals detected at different treatment stations; and/or 
adjust said reference signal is intermittently or continuously.



Regarding Claim 20:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein: 

said evaluation arrangement comprises a memory storage unit configured to store a set of reference signals, wherein said set of reference signals comprises several reference signals that are dependent on a process parameter (Grimm, FIG. 3a, #16, Claim 1); and/or 

said container handling arrangement comprises an inspection unit configured to examine containers or parts thereof upon exit from said container outlet, wherein information items obtained within said framework of said evaluation of said measurement signals or of signals derived therefrom are compared with items of information from an inspection unit, which comparison information is used for an adjustment of the reference signal and/or 

said container handling arrangement comprises at least one of: a container filling arrangement, a container labeling arrangement, or a container closing arrangement.

Regarding Claim 21:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein the pattern is derived from one or more of said operating components provided at each of said treatment stations (Grimm, para [0036]) and not released from said treatment stations during the entire process (Grimm, FIG. 3b, #16).

Regarding Claim 22:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein the pattern is derived from a plurality of said operating components comprising identical or essentially identical (Grimm, [0042]) or similar dimensions and design.

Regarding Claim 23:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein the pattern is derived dynamically during a defined period of time from a plurality of said operating components that are comparable or substantially similar to one another (Grimm, Claim 1).

Regarding Claim 24:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein the pattern is derived at least due to a location change of said operating components (Grimm, FIG. 6, para [0098]) or a part thereof; and/or 
the pattern comprises oscillation frequency and/or an acoustic signal, which is derived from the attaining of an at least temporary end position of at least one of said operating components or a part thereof.

Regarding Claim 25:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein the pattern comprises an oscillation frequency (Grimm, [0030]) and/or an acoustic signal, which derives from the spatial location change of at least one of said operating components (Grimm, para [0049]) or a part thereof; and/or 





Regarding Claim 26:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein at the different treatment stations in each case the same process steps (Grimm, Abstract) or 
the same part processes are carried out in specific regions of the transport path between said container inlet and said container outlet, and/or 
that at different treatment stations between said container inlet and said container outlet the same process steps or same part processes are carried out staggered in time in relation to one another: and/or 
said measurement signals are detected simultaneously at two or more of said treatment stations.

Regarding Claim 27:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein a reference signal is detected staggered in time in relation to the measurement signals detected at said treatment stations; and/or 
said reference signal is initially detected on the basis of several measurement signals detected at different treatment stations (Grimm, para [0089]).



Regarding Claim 28:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein the measurement signal or the signal being evaluated with regard to peculiarities indicative of errors (Grimm, para [0026]) is assigned to an angle segment of said transport element (Langanki, 107), which is in the form of a rotor (Grimm, para [0026]) – an error caused by a fault or other operational disruption of the container treatment system will cause an angular change in the rotary structures of FIG. 1) and/or 
to one of said treatment stations and/or to one of the containers or parts thereof: and/or 
the reference signal is generated by a mean value formation of the measurement signals or signals derived from them, wherein the measurement signals or the signals derived from them are detected at at least two different treatment stations by said sensors assigned to those treatment stations.

Regarding Claim 29:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein based on the measurement signal or based on the signal being evaluated with regard to peculiarities indicative of errors is attributed to a part process at one of said treatment stations (Grimm, [0089]) and/or 
the evaluation is carried out on the basis of measurement signals or signals derived therefrom which are provide by several sensors disposed at one of said treatment stations.

Regarding Claim 30:
As combined, Langanki/Grimm teaches as previously claimed.  As combined, Langanki/Grimm further discloses, wherein based on the evaluation of one or more measurement signals or of a signal derived therefrom, process parameters for said transport element and/or said treatment station are adjusted, and/or maintenance and repair tasks are derived; and/or 
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luhmann US-5538054-A, Clusserath US-20010045242-A1 and US-20100192521-A1, Calhoun US-20030052288-A1, Noell US-20030145901-A1, Topf US-20060266003-A1, Cochran US-20070107801-A1, Varhaniovsky US-20070163212-A1, Euler US-20090130268-A1, Till US-20090183798-A1 and US-20100082149-A1, Wagner US-20100300577-A1, Forestelli US-20120222387-A1, Heimlicher US-20120256096-A1, Zoni US-20170015540-A1 and US-20170096320-A1, Eggl US-20190352035-A1, Zoelfl US-20200031648-A1, and Hermann US-10591421-B1 cited for container filling arrangement, multiple transport arrangements, conveyor, holding devices, filling devices, liquid product, valves, closures, caps, lids, rotor, patterns, frequencies, signals, controller, monitors, oscillations, and memory storage unit.










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        02 Sep 2021


/DARIUSH SEIF/Primary Examiner, Art Unit 3731